Citation Nr: 1619274	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD) prior to May 14, 2009 and a rating in excess of 40 percent from that date.  

2.  Entitlement to separate compensable ratings for bilateral radiculopathy/sciatica and bladder impairment associated with lumbar spine DDD.  

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the appeal period prior to January 30, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1986, from September 2002 to February 2003, and from March 2005 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In an August 2008 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating effective January 29, 2008.  In an October 2008 rating decision, the RO granted service connection for DDD of the lumbar spine and assigned a 20 percent disability evaluation effective January 29, 2008.  

A March 2010 rating decision, inter alia, increased the disability rating assigned for DDD of the lumbar spine to 40 percent effective May 14, 2009 and increased the disability rating assigned for PTSD to 70 percent effective January 29, 2008.   

In January 2014, the Board remanded the claims for further development.  

A May 2014 rating decision increased the rating for PTSD to 100 percent disabling, effective January 30, 2014.  Because the Agency of Original Jurisdiction did not assign the maximum possible disability rating from January 29, 2008 to January 30, 2014, that period for the appeal for higher evaluations remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.)

On review of the record, clarification is necessary given the conflicting evidence regarding the nature and extent of any neurological abnormalities associated with the Veteran's lumbar spine DDD.  Therefore, the issues of entitlement to separate compensable ratings for bilateral radiculopathy/sciatica and bladder impairment associated with lumbar spine DDD have been bifurcated from the issue of entitlement to an increased rating for lumbar spine DDD.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380   (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  Those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period from January 29, 2008 to May 14, 2009, the Veteran's lumbar spine DDD was manifested by forward flexion of 40 degrees and a combined range of motion of 190 degrees; forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the spine, or physician prescribed bed rest for incapacitating episodes having a total duration of at least four weeks have not been not shown. 

2.  For the appeal period from May 14, 2009, Veteran's lumbar spine DDD was manifested by forward flexion of 30 degrees or less; favorable or unfavorable ankylosis of the spine, or physician prescribed bed rest for incapacitating episodes having a total duration of at least six weeks have not been not shown. 

3.  For the appeal period from January 29, 2008 to January 30, 2014, the Veteran's PTSD symptoms approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood due to symptoms such as nightmares; sleep impairment; dissociative-like episodes; emotional detachment; social isolation; fatigue; anger and irritability; intrusive thoughts; hypervigilance; obsessive/compulsive behavior; slow and hesitant speech;  increased startle response; anxiety; difficulty with attention, concentration, and memory; disturbances in motivation, mood, and affect; suicidal ideations without intent; auditory and visual hallucinations; intrusive thoughts and flashbacks; fair to poor judgment and insight; forgetting names of familiar persons; and disorientation with time.  Total occupational and social impairment has not been shown. 


CONCLUSIONS OF LAW

1.  For the appeal period from January 29, 2008 to May 14, 2009, the criteria for an initial disability rating in excess of 20 percent for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC's) 5235-5243 (2015).

2.  For the appeal period from May 14, 2009, the criteria for a disability rating in excess of 40 percent for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC's) 5235-5243 (2015).

3.  For the appeal period from January 29, 2008 to January 30, 2014, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary y to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

The Board notes that where the underlying claims for service connection have been granted and there is disagreement regarding a downstream issues, such as the assignment of the disability rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received two separate SOCs in March 2010 citing the applicable statutes and regulations governing the assignment of the disability ratings for PTSD and lumbar spine DDD and discussing the reasons and bases for not assigning higher evaluations.

The duty to assist has also been satisfied.  The RO obtained service treatment records and post-service VA and private medical records.  Records considered in conjunction with the determination for Social Security Administration (SSA) and the State of Connecticut disability benefits have also been obtained and associated with the claims file.  The Veteran was provided with multiple VA examinations in March 2008, September 2008 and May 2009.  

In January 2014, the Board remanded the claim to provide the Veteran with a contemporaneous examination to assess the severity of his lumbar spine DDD and PTSD.  The Veteran was afforded VA examinations in January 2014 along with a June 2014 addendum opinion.  

The Board also remanded the claims to obtain treatment records from the physician (Dr. N.A.O.) who wrote the August 2010 statement describing the Veteran's PTSD and lumbar spine disabilities.  In January 2014, VA sent the Veteran a letter specifically asking the Veteran to complete the enclosed VA Form 21-4142 for Dr. N.A.O., so that VA may request those medical records.  A subsequent VA Form 27-0820, Report of General Information, reflected the Veteran's reports of receiving treatment at the San Juan, Middleton, and West Haven VA Medical Centers.  The Veteran indicated that Dr. N.A.O. was a physician at a VAMC; however, he could not remember the location.  The record reveals that VA has obtained treatment records from the San Juan, Newington, and Boston VAMCs as well as the VA Boston Healthcare System.  The associated VA treatment records do not reflect Dr. N.A.O. was a VA treating physician.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

Having scheduled the above-referenced examinations for the Veteran and obtaining VA treatment records, the AOJ has substantially complied with the January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 115; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III.  Analysis

A.  Lumbar Spine DDD

The Veteran's service-connected lumbar spine DDD disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a (2015). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, including degenerative arthritis of the spine (DC 5242).  See 38 C.F.R. § 4.71a.  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine,

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS).  Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when incapacitating episodes have a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2015).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2012).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

i. An Evaluation in Excess of 20 Percent from January 29, 2008 to May 14, 2009

Based on a review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted prior to May 14, 2009.

VA treatment records during this portion of the appeal period noted back pain.  A September 2008 Physical Therapy Outpatient Note revealed that the Veteran had muscle tightness, loss of lumbar range of motion, and pain.  

On September 2008 VA spine examination, the Veteran had complaints of daily low back pain with radiation of pain and tingling into his left leg.  He reported stiffness and weakness in his low back.  The Veteran indicated that he did not receive treatment or have flare-ups related to his back.  The examiner noted that there were no other associated features or symptoms reported by the Veteran.  He did not use any walking or assistive devices.  A functional assessment revealed that he could not do any lifting and had trouble looking up and down while sorting mail at the post office.  He reported pain with using the stairs and walking.  He was able to perform his activities of daily living, but claimed that he could not bend to tie his shoes or put on his socks.  He no longer ran or played baseball.  On physical examination, his spine, limbs, posture and gait, position of the head, and curvatures of the spine were normal.  There was symmetry in appearance and symmetry and rhythm of spinal motion.  Range of motion testing revealed that there was pain with forward flexion from 20 to 40 degrees.  There was pain with extension, bilateral lateral flexion, and bilateral lateral rotation from 20 to 30 degrees.  The examiner noted painful motion; however, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive-use testing.  The Veteran did not report any incapacitating episodes.  X-rays revealed DDD in the spine.  The examiner added that there were mild residual functional impairments.  

The record reflects that the Veteran initially applied for SSA disability benefits, in part, for his back disability in December 2008.  On his December 2008 application, he reported the he was unable to do any household chores and yard work due to back pain. 

Records dated in March 2009 from the State of Connecticut, Bureau of Rehabilitations Services, Disability Determination Services, included an internal medicine examination report, in which the Veteran reported low back pain radiating into the right lower extremity that was worse with standing and walking.  He did not describe any motor deficit in the lower extremities.  On examination, forward flexion range was limited to possibly 50 to 60 degrees bilaterally, and internal and external rotation were full, but pain provoking.  The Veteran's station was narrow-based.  He limped, favoring his left leg.  

Overall, even considering the Veteran's additional functional loss due to pain, there was no evidence that flexion was limited to 30 degrees or less to warrant a higher rating under the General Rating Formula. 

Although the September 2008 VA examiner only reported the degrees in which the Veteran exhibited pain on motion, it appears the Veteran was able to forward flex to 40 degrees with no additional limitations after three repetitions of range of motion.  See September VA examination.  The combined range of motion was to 190 degrees.  The examiner found that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive-use testing.  

Additionally, the Board has considered VA treatment records, records from the State of Connecticut, Disability Determination Services, as well as the Veteran's initial claim for SSA disability benefits and there are no additional functional factors present to serve as a basis for an evaluation in excess of the Veteran's currently assigned 20 percent on the basis of limitation of motion.

The Board recognizes the Veteran's statements attesting to his spine pain, stiffness, and weakness.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes that he has had limited range of motion due to pain.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination that results in additional limitation of motion to the degree that would warrant an increased rating. 

Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) has neither been alleged nor shown.  Therefore, there is no basis for a higher rating due to favorable ankylosis of the entire thoracolumbar spine (40 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) the General Rating Formula. 

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  On the September 2008 VA examination, the examiner specifically noted that the Veteran did not report any incapacitating episodes.  Also, it has never been either alleged or shown that he had physician-prescribed bedrest.  Here, although the Veteran has competently and credibly reported experiencing daily complaints of pain, weakness, and stiffness, he specifically denied experiencing flare-ups, there is no indication in the record and the Veteran has not alleged that he has ever been prescribed bed rest for these episodes by a physician.  See Note (1).  Therefore, there is no evidence either on VA examination reports, in VA treatment records, or in the relevant records from SSA and the State of Connecticut, Disability Determination Services that he has ever been prescribed bed rest for a total duration of at least four weeks in a 12 month period to warrant a higher 40 or 60 percent rating.  Thus, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the appeal period from January 29, 2008 to May 14, 2009, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b) An Evaluation in Excess of 40 Percent from May 14, 2009

Based on a review of the evidence, the Board finds that a rating in excess of 40 percent is not warranted.  On May 2009 VA examination, the Veteran described a sharp persisting pain in his back with muscle spasms and radiating pain into the left buttock to the big toe as well as tingling and numbness in the great toe of the left foot.  He reported stiffness and weakness that was worse in the morning.  He had difficulty with standing from a sitting position without assistance to help pull himself upwards.  He reported flare-ups of increased pain three times per week that was worse in cold, damp, and rainy weather.  The pain lasted until there was a change in the weather pattern.  Alleviating factors were reported as "LAY DOWN, TIME AND REST."  During a flare-up, he alleged that he had 10 to 20 degrees additional loss with his range of motion.  He was unable to do much during this time and had to lie down.  He walked with a straight cane, but did not use a brace.  The Veteran reported that he was able to walk 25 feet and for 5-10 minutes at a time.  He was able to stand for 5 minutes and sit for 10 minutes.  He was unsteady and fell to the ground two weeks ago.  At times, the pain became so intense that it caused his legs to buckle and he would fall.   

In regards to a functional assessment, the Veteran had difficulty getting in and out of his car.  He had difficulty getting off and on the commode, problems with sitting, and standing from a sitting position.  He had difficulty with getting out of bed and going up and down the stairs.  

In regards to activities of daily living, his wife assisted him with bathing as he had difficulty with standing in the shower for any length of time.  His wife assisted him with dressing and she did all of the cooking, cleaning, shopping, and laundry.  He reported that he left his job at the post office due to his back and PTSD.  He had difficulty with driving due to being uncomfortable with sitting for prolonged periods of time.  

On examination, the Veteran ambulated with a straight cane.  His gait was slow and he leaned into the cane with his head slightly tilted forward.  There was no objective evidence of guarding or muscle spasm.  Forward flexion was from 0 to 25 degrees with pain at 25 degrees.  With repetitive-use testing, forward flexion was from 0 to 20 degrees with pain at 20 degrees.  The predominant factor was pain with 5 degrees lost in flexion.  Extension was 0 to 10 degrees with pain at 10 degrees, right lateral flexion was from 0 to 10 degrees with pain at 10 degrees, right lateral rotation was from 0 to 15 degrees with pain at 15 degrees, left lateral flexion was from 0 to 10 degrees with pain at 10 degrees, and left lateral rotation was from 0 to 40 degrees with pain at 40 degrees.  There was no muscle spasm, guarding, or localized tenderness with preserved spinal contour and normal gait.  There was no muscle spasm or guarding severe enough to result in an abnormal gait abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  There were no postural abnormalities, fixed deformities (ankylosis), or abnormality of musculature of back.  There was no unfavorable ankylosis of the thoracolumbar spine.  There were no incapacitating episodes.  The examiner diagnosed the Veteran with DDD of the spine with subjective complaints of pain and moderate to severe functional loss or limitations.  

The record reflects that the Veteran applied for SSA disability benefits, in part, for his back disability.  The August 2009 SSA disability benefits determination included a review of several medical records with a residual functional capacity analysis that noted that the Veteran had exertional limitations.  He could lift and/or carry only 10 pounds; stand and/or walk for a total of 4 hours; and sit for 6 hours in an 8 hour work day.  He used a cane and retained the use of his free hand to carry objects.  With regard to his postural limitations, he never climbed ladders/ropes/scaffolds or crawled; he occasionally climbed ramps/stairs, balanced, stooped, and crouched.  The determination revealed that the Veteran was not considered disabled and that he was able to engage in sedentary employment.  

A September 2009 VA treatment record showed that the Veteran was undergoing physical therapy and referred for a gait device assessment.  He was issued forearm crutches.  

In August 2010 correspondence, Dr. N.A.O. reported that the Veteran presented with recurrent episodes of "locking" his back.  He had limitation of movement; he alternated between using his crutches and cane for stability.  He presented with continuous back pain that was getting worse.  He no longer tolerated prolonged standing and sitting positions or walking long distances because it exacerbated his pain.  He had difficulty lifting heavy things, bending, squatting, or crawling.  His reach was limited.  He presented with episodes of stiffness of his back with muscle spasm.  He had DDD at different levels.  He presented with numbness, weakness, and pinprick sensation at lower extremities.  His back pain limited almost all of his activities.  He was not capable of doing any strong physical activity, at home he needed help with his daily activities, and he presented difficulty with driving, getting dressed, or bathing.  

On January 2014 VA spine examination, the Veteran reported that his range of motion had decreased.  He claimed that he had pain and stiffness when he first got out of bed with slight improvement with movement and the use of pro analgesics in the mornings.  He described the pain as constant, varied in intensity, and aching with sharp pain associated with certain movements.  He reported that flare-ups occurred with prolonged sitting and standing.  Range of motion studies revealed forward flexion to 30 degrees with pain at 0 degrees, extension to 10 degrees with pain at 0 degrees, and bilateral flexion and lateral rotation each to 15 degrees with pain at 0 degrees.  After repetitive-use testing, the examiner reported ranges of motion and found that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  He did have functional loss and/or impairment manifested by less movement than normal and pain on movement.  There was lumbar paravertebral muscle tenderness to palpation.  He did not have muscle spasms or guarding that resulted in an abnormal gait or spinal contour.  He did have guarding, but it did not result in abnormal gait or abnormal spinal contour.  Muscle strength in the bilateral hip knee, ankle, and toe were 5/5.  There was no muscle atrophy.

The examiner specifically found that there was no ankylosis, other neurologic abnormalities, and IVDS.  The Veteran used a brace and a cane for his back condition to increase his support.  He did not have any scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  There was x-ray evidence of arthritis.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The functional impact of the Veteran's back on his ability to work were that he was only able to perform sedentary jobs, should not lift more than 10 pounds, and should not bend repetitively or twist repetitively at the waist. 

The examiner added that the Veteran did not have a flare up of pain at the time of the examination; however, pain could significantly limit functional ability during a pain flare-up or when the lower back was used repetitively over a period of time.  The examiner stated that at the time of the examination, there was evidence of pain, but there was no weakness, fatigability, or incoordination.  The examiner stated that he was unable to measure any change in a previously recorded baseline range of motion, strength, fatigability, or incoordination as the Veteran did not exhibit a flare-up of pain at the examination.  

The examiner further commented that it was not possible to express additional limitation due to pain expressed in terms of degrees of additional range of motion since the Veteran did not have a flare-up at the examination and to do so would be mere speculation.  

The Board recognizes the Veteran's statements attesting to his spine pain, stiffness, weakness, muscle spasms, decreased motion, and difficulty with activities of daily living.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) 

For the appeal period form May 14, 2009, as the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine, a further analysis under DeLuca, supra, would not result in a higher schedular rating. Johnston v. Brown.  Further, the evidence does not include any reports of ankylosis of the lumbar spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  Throughout the appeal period from May 14, 2009, it has neither been alleged nor shown that the Veteran's spine was in a fixed position.  Although, Dr. N.A.O. noted the Veteran's reports of having episodes of "locking" pain, Dr. N.A.O. also referred to movement in the Veteran's back, albeit limited.  The Board also notes that the January 2014 VA examiner determined that it was not possible to express additional limitation due to pain during a flare-up; however, this related to the examiner's inability to provide the ranges of motion during a flare-up, rather than any indication that his spine was in a fixed position.  Also, the May 2009 and January 2014 VA examinations showed that the Veteran retained motion in his spine.  Likewise, the May 2009 and January 2014 VA examiners specifically found that the Veteran did not have ankylosis.  Hence, a higher rating is not warranted under the general rating formula for back disabilities. 

A higher rating is also not warranted under the criteria for IVDS as there has been no evidence of incapacitating episodes totaling at least six weeks during a 12 month period.  Although the Veteran indicated that he had to lie down and rest during a flare-up during his May 2009 VA examination, the examiner specifically noted that there were no incapacitating episodes.  Also, on January 2014 VA examination, the examiner reported that the Veteran did not have IVDS.  The record does not otherwise report any periods of physician prescribed bed rest.  Therefore, there is no evidence either on VA examination reports, in VA treatment records, or in the records from SSA and the State of Connecticut, Disability Determination Services that he has ever been prescribed bed rest for a total duration of at least six weeks in a 12 month period to warrant a higher 60 percent rating.  Thus, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent for the appeal period from May 14, 2009, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  PTSD

For the appeal period from January 29, 2008 to January 30, 2014, the Veteran has been assigned a 70 percent rating for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Pursuant to the General Rating Formula, a 70 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

As the United States Court of Appeals for the Federal Circuit  has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a). 

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  [However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))]. 

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for service connection.

On March 2008 VA PTSD examination, the Veteran reported nightmares, violent sleep, significant sleep disruption, and dissociative-like episodes in which he states, "I would feel like a zombie." He felt like someone was following him, hears people screaming, re-experiences his experiences in Kuwait,  has intrusive thoughts, and was became distressed when seeing or hearing about things related to the war in Iraq.  He avoided conversations about his combat experiences.  He had some emotional detachment and restricted range of affect.  The examiner described the Veteran's avoidance symptoms as mild.  The Veteran reported fatigue during the day, irritability, difficulty with concentration and memory, felt on edge and nervous, was hypervigilant, and had a startle response.  He described experiencing generalized anxiety, worry, checking his house at night, dysphoria, and low motivation.  He denied suicidal or homicidal ideation.  He described a close relationship with his wife of 15 years and family members.  He appeared somewhat emotionally detached from his wife and two children.  He spent time with friends, went to family barbeques, and took children bike-riding.  He attended church every Sunday.  He currently was working full-time as a mail carrier for the past 10 months.  He reported that he got along with others on the job. He previously worked in a warehouse position for a number of years, though was laid-off in 2005, when he expressed his concern that he was overworked and becoming irritable with others on the job due to stress.  

On mental status examination, the Veteran appeared restless, his mood was dysphoric and anxious, his affect was congruent with his mood and moderately constricted.  He reported mild visual hallucinations.  His insight and judgment were good.  He was assigned a GAF of 55.  The examiner commented that the Veteran reported ongoing stress related to his sleep disturbance and nightmares, hypervigilance, generalized anxiety and worry.  He may have some characterological predisposition indicting obsessive/compulsion personality traits.  He reported some limitation in social functioning, but described only limited occupational functioning at the present time.  

VA treatment records reflect that the Veteran sought ongoing treatment for his PTSD.  In May 2008, on examination, he was well-groomed, had passive suicidal ideation fantasy with no plan or intent.  On June 2008 mental status examination, he was oriented to time, place, person, and purpose.  His mood was anxious and depressed.  His speech, language, and thought processes appeared to be within normal limits.  There was no evidence of suicidal or homicidal ideations and hallucinations or delusions.  In June 2009, he was assigned a GAF score of 45.  

In November 2008 correspondence, the Veteran indicated that, effective November 13, 2008, he was unable to execute his work any longer at the United States Postal Service due, in part to his PTSD.  

The record reflects that the Veteran initially applied for and was finally awarded SSA disability benefits, in part, for PTSD in an October 2009 determination.  Records from the State of Connecticut, Bureau of Rehabilitations Services, Disability Determination Services were also considered as part of the Veteran's SSA claim.  On SSA Form 3368, Disability Report, the Veteran reported that he stopped working on November 13, 2008 as a mail carrier from the U.S. Postal Service.  He indicated that his emotional or mental problems limited his ability to work.  

A February 2009 mental status examination, from Dr. N. Rivera, a Licensed Psychologist, revealed that the Veteran appeared very anxious and nervous.  He was appropriately dressed and his hygiene was good.  He used a cane.  His level of psychological distress appeared to be severe.  His speech was slow and hesitant.  His mood was slightly constricted and affect appeared both anxious and depressed.  He reported that he was suffering from nervousness, including depression and anxiety.  He stated that he had insomnia, frequent awaking, nightmares, variable appetite, intense distress, difficulty concentrating, low energy, low libido, and suicidal ideations without intent.  He claimed he heard gun shots and frequently cried.  He reported pseudo auditory hallucinations of hearing voices mainly at night and pseudo visual hallucinations of seeing shadows.  He reported intrusive thoughts and flashbacks.  An evaluation of cognitive processes indicated that the Veteran's attention and concentration skills were poor.  He was oriented for person, place, but not day and time.  His abstracting ability, social judgment, and computational skills were good.  He was diagnosed with chronic PTSD and severe major depressive disorder without psychotic features.  

In an April 2009 determination regarding medically determinable impairments and severity, the Veteran's affective and anxiety related disorders had a mild impact on his activities of daily living and a moderate impact in maintaining social functioning as well as concentration, persistence, or pace.

An April 2009 mental residual functional capacity assessment indicated that the Veteran had memory limitations.  His ability to remember locations, work-like procedures, and very short and simple instructions were not significantly limited.  His ability to understand and remember detailed instructions, maintain attention and concentration for extended periods, and work in coordination with or in proximity to others without being distracted by them was moderately limited.  His ability to interact appropriately with the general public was moderately limited.  The reviewer determined that the Veteran would be able to work in a setting without demand for public contact, was capable of requesting instructions and relating appropriately to supervisors and co-workers with appropriate behavior, dress, grooming, and hygiene.  

On an August 2009 assessment provided by Dr. J. DeVivia indicated that the Veteran exhibited a slight problem with using good judgment, handling frustration appropriately, carrying out single-step instructions, performing basic work activities at a reasonable pace/finishing on time, and performing work activities on a sustained basis on a weekly basis.  He had an obvious problem with using appropriate coping skills to meet ordinary demands of a work environment on a daily basis and carrying out multi-step directions and focusing long enough to finish activities or tasks on a weekly basis.  He also had an obvious problem with interacting appropriately with others in a work environment, asking questions or requesting assistance, and respecting/responding appropriately to others in authority.  He had a serious problem with getting along with others without distracting them or exhibiting behavioral extremes.  

In August 2009 correspondence, Dr. J. DeVivia, a VA Clinical Psychologist reported that he had been treating the Veteran since June 2008 and in that time, the Veteran's condition has declined in some areas.  In particular, according to both the Veteran and his wife, he generally does not complete basic activities of living unless urged by his wife.  Dr. J. DeVivia also stated that there was no improvement in his ability to maintain employment over this time.  

The Veteran was afforded another VA PTSD examination in May 2009.  During the examination, the Veteran described significant intrusive thoughts and distress about trauma from Iraq with marked distress on exposure to memories and reminders.  He had dissociative episodes.  He constantly reacted to things as though other people were "the enemy" with significant hypervigilance and paranoia.  He reported depressed mood and social withdrawal.  He was socially isolated and avoided going out of the house.  He essentially was agoraphobic.  He denied any interest in activities.  His wife indicated that he did some things out of obligation, such as playing with his children, but had lost any desire to do things for himself.  This lack of motivation extended to basic self-care such as dressing himself.  He reported difficulties in concentration and sleep.  He indicated that his anger caused trouble at work.  He reported auditory and visual hallucinations.   He remained married to his wife of 17 years.  He was emotionally distant from his family.  He reported that he lost his job with the U.S. Postal service in November 2008 and was not seeking employment.  The examiner noted that the circumstances surrounding the Veteran's current unemployment were vague, but he reported increased difficulty with hearing voices and seeing shadows while working.  He nearly hit somebody on the road, which triggered traumatic memories from Iraq.  He said that his supervisor decided that he "couldn't work there anymore".  

On mental status examination, the Veteran's affect was distressed, constricted, and anxious.  His mood was depressed an anxious.  His though process was generally logical with no obvious thought disorder.  He reported auditory and visual hallucinations, and suicidal thoughts.  His cognition was grossly intact with some impairment suggested.  His insight and judgment were fair to poor.  He was assigned a GAF of 50.  The examiner noted that there was significant aggravation in the Veteran's current service-connected condition, with comorbid depression and psychotic symptoms and that his symptoms caused major impairment in both social and occupational functioning.  

January and February 2010 VA Mental Health Progress Notes recorded the Veteran's reports of spending time in stores and malls, which had become "much better" for him.  His mood was euthymic and affect full.  On multiple examinations during his individual sessions from April 2009 through February 2010, there was no evidence of suicidal or homicidal ideations and no evidence of hallucinations or delusions.  

In August 2010 correspondence, Dr. N.A.O. stated that the Veteran had continuous sleep problems, nightmares, and flashbacks.  He had constant auditory and visual hallucinations and felt like someone was watching him.   He woke easily and constantly watched outside.  He was always nervous and hypervigilant.  He was not able to be in crowded places and did not tolerate watching war movies or any scene of violence.  He exhibited irritability and anxiety if he was not allowed to perform in a correct way.  He could not handle stress or react appropriately to his physical and social environment and presented evidence of hyper arousal.  He presented with suicidal thoughts, was paranoid, and had a lack of motivation.  He got depressed, had a loss of energy, a sensation of worthlessness, and isolated himself.  He abandoned his activities of daily living.  Dr. N.A.O. stated that the Veteran presented with total occupational and social impairment with hallucinations, social isolation, depression, and suicidal thoughts.  He was not able to fulfill the responsibilities that a job demanded and presented with a low global functioning.  Dr. N.A.O. opined that the Veteran was unemployable.  

Additional VA treatment records included an October 2011 Neuropsychological Evaluation, in which the Veteran reported memory problems, including forgetting recent conversations, losing his train of through, misplacing his belongings, and forgetting names (even of familiar persons).  He ceased driving due to getting lost.  He deferred most responsibilities to his spouse.  He felt sad, irritable, and anxious most of the time, with decreased motivation, limited enjoyment of activities, and little socialization outside of his family.  On examination, he was oriented to person, places, and situation but not time.  His thought processes were tangential.  He denied hallucinations or delusions at the time of the evaluation, although he indicated that he frequently saw shadows around him.  He had transient death wishes, but denied suicidal or homicidal ideations or plan at the present time on in the past.  He cited his children as his primary deterrent from any contemplation of self-harm.  

An April 2013 Mental Health Interdisciplinary Note included a GAF score of 50.  On examination his mood was depressed and affect blunted/restricted/constricted.  His thought content included intrusive distressing recalls and traumatic memories.  His insight and judgment were limited.  His recent memory was impaired.   May 2013 Psychology note included a GAF of 60 and in December 2013, he was assigned a GAF score of 55.  

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration from January 29, 2008 to January 30, 2014, the Veteran's psychiatric symptoms have been shown to be of the type, extent, and frequency or severity that approximate occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood due to symptoms such as nightmares; sleep impairment; dissociative-like episodes; emotional detachment; social isolation; fatigue; anger and irritability; intrusive thoughts; hypervigilance; obsessive/compulsive behavior; slow and hesitant speech;  increased startle response; anxiety; difficulty with attention, concentration, and memory; disturbances in motivation, mood, and affect; suicidal ideations without intent; auditory and visual hallucinations; intrusive thoughts and flashbacks; fair to poor judgment and insight; forgetting names (even of familiar persons); and disorientation with time.  Furthermore, he has difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  Thus, collectively, the evidence indicates that the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating and no higher.

The Board finds that at no point pertinent to the current claim has the Veteran's PTSD symptoms and resulting impairment met, or more nearly approximated, the level of impairment contemplated in the maximum, 100 percent rating.  As indicated, under the rating formula, such a rating is assigned for total occupational and social impairment.  However, the evidence has shown no gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to place, memory loss for names of close relatives, own occupation or own name-symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

Although the records reflect that the Veteran experienced hallucinations, required urging by his wife to complete basic activities of daily living, and forgot names of familiar people, the Board has considered the effect of these symptoms as well as the other above-mentioned symptoms on the Veteran's occupational and social functioning.  In August 2010 correspondence, Dr. N.A.O. reported that the Veteran presented with total occupational and social impairment and the record reflects that the Veteran was awarded PTSD benefits, in part, due to his psychological symptoms; however, the Board notes that a finding of unemployability or total disability by the SSA is not binding on VA and a 100 percent disability rating under VA laws and regulations requires both total occupational and social impairment.  The Board is not bound by decisions of other agencies, but instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations. Id.  . Faust v. West, 13 Vet. App. 342 (2000).  

The Board notes that the Veteran was employed for at least part of the appeal period and the record shows that he stopped working in November 2013 related in part to his PTSD.  In regards to social impairment, here, on March 2008 VA examination, the Veteran appeared somewhat emotionally detached from his wife and kids; however, he also described his relationship with his wife and family members as close and he was still employed.  Also, the May 2009 VA examination described symptoms of social isolation, withdrawal, avoidance of going out, and an overall aggravation in the Veteran's symptoms, he still remained married to his wife of more than 17 years.  Additionally, his wife reported that he played with his children-even if out of obligation.  February 2010 VA Mental Health Progress Note reflected that the Veteran did go out to the stores and malls and it had become "much better" for him.  Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity, as appropriate, to result in both total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating. The Veteran's GAF scores have ranged from 45 to 60.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

While the Veteran's GAF scores have fluctuated over time, his lowest score assigned-45 in June 2009-is consistent with no greater impairment than that contemplated by the assigned 70 percent rating.  In fact, the Veteran has also received GAF scores that would indicate only serious or moderate symptomatology.  Again, there is no evidence of record that would indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 100 percent rating are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, extent and frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by the 100 percent rating or any even higher rating under VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and the claim for a rating in excess of 70 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

C.  Other Considerations

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). However, while the Board recognizes the Veteran's difficulties caused by the Veteran's PTSD lumbar spine DDD, as discussed above, such disability are adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran's lumbar spine DDD symptoms and functional impairment, including decreased range of motion, pain, stiffness, weakness, muscle spasm, impaired gait and difficulty with activities of daily living do not represent an unusual disability picture given the ratings assigned above.  Also, considering the Veteran's PTSD symptoms and functional impairment, including deficiencies in most areas such as work, family relations, judgment, and mood due to symptoms such as nightmares; sleep impairment; dissociative-like episodes; emotional detachment; social isolation; fatigue; anger and irritability; intrusive thoughts; hypervigilance; obsessive/compulsive behavior; slow and hesitant speech;  increased startle response; anxiety; difficulty with attention, concentration, and memory; disturbances in motivation, mood, and affect; suicidal ideations without intent; auditory and visual hallucinations; intrusive thoughts and flashbacks; fair to poor judgment and insight; forgetting names of familiar persons; and disorientation with time, such difficulties do not represent an unusual disability picture given the ratings assigned above.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 


ORDER

For the appeal period from January 29, 2008 to May 14, 2009, an initial rating in excess of 20 percent for lumbar spine DDD is denied. 

For the appeal period from May 14, 2009, a rating in excess of 40 percent for lumbar spine DDD is denied.  

For the appeal period from January 29, 2008 to January 30, 2014, an initial rating in excess of 70 percent for PTSD is denied.


REMAND

On review of the record, the Veteran has had complaints of radiating pain into his left and right lower extremities and VA treatment records include such diagnoses as radiculopathy and sciatica.  However, the evidence of record provides conflicting evidence regarding the nature and extent of any of the Veteran's neurological symptoms.  Although he also had complaints of bladder instability and urinary incontinence such symptoms have never been assessed or clarified as to whether or not they are associated with the Veteran's lumbar spine DDD.  See March 2009 internal medicine examination from the State of Connecticut, Bureau of Rehabilitations Services, Disability Determination Services.  

On September 2008 VA spine examination, a neurological examination revealed deep tendon reflexes were 1+ in the bilateral lower extremities with no sensory or motor deficit.  

A March 2009 internal medicine examination from the State of Connecticut, Bureau of Rehabilitations Services, Disability Determination Services showed that straight leg test was positive on the right, radiating distal to the knee.  There was abnormal heel-toe progression and no spasticity.  Tandem-stand was accomplished, but not with the narrow base as he was unstable.  A neurological examination revealed that his cranial nerves were intact, deep tendon reflexes were 2/4 in both knees and ankles, with down going plantar response.  

An April 2009 Chiropractic Clinic Progress Note revealed that light touch was reduced in the L4-S1 dermatomes on the left foot.  There was severe spasm of the right lumbar erectors with tenderness noted throughout the left glutes to the posterior left thigh and leg.  The impression was acute exacerbation of left lumbar radiculopathy most likely caused by the L5 and/or S1 nerve roots.  A May 2009 examination revealed that deep tendon reflexes were 1+ at bilateral Achilles.  There was hypoesthesia in the left S1 dermatome, L4-L5.  

On May 2009 VA examination, the Veteran described a sharp persisting pain in his back with muscle spasms and radiating pain into the left buttock to the big toe as well as tingling and numbness in the great toe of the left foot.  He reported stiffness and weakness that was worse in the morning and at times, the back pain became so intense that it caused his legs to buckle and he would fall.  However, a neurological examination was normal aside from deep tendon reflexes being 1+ in the bilateral lower extremities.  

A September 2009 VA treatment record included an examination of the left lower extremity that showed that movement was slow and strength was 3/5.  

In August 2010 correspondence, Dr. N.A.O. reported that the Veteran presented with numbness, weakness, and pinprick sensation in the lower extremities.  

On January 2014 VA spine examination, deep tendon reflexes of the bilateral knee and ankle were 1+ (hypoactive).  Sensory examination was normal and straight leg raring test was negative.  The examiner checked, "Yes" when asked if the Veteran had radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that there was moderate intermittent pain, numbness, and paresthesias and or dysesthesias in the left lower extremity.  However, in a June 2014 addendum opinion, the examiner stated that he reviewed the conflicting medical evidence and opined that the symptoms reported by the Veteran were not backed by objective findings for radiculopathy on physical examination on the day of the evaluation, nor was there a report of EMG diagnosing a lumbar radiculopathy found upon review of service treatment records or claim folder medical records, therefore a diagnosis of lumbar radiculopathy was not made although the Veteran answered affirmatively when asked about radiculopathy in the prior examination.

Given the conflicting nature of the evidence, including the recent negative opinion in June 2014, the Veteran should be afforded a neurological examination, with appropriate testing, to assess the nature and severity of any neurological symptoms, including radiculopathy/sciatica and bladder impairment.  The VA neurological examiner should also clarify whether any bowel impairment is associated with the Veteran's lumbar spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of any neurological disorder and any bladder disorder associated with the Veteran's lumbar spine disability.  The following questions should be addressed:

(a) Does the Veteran have any neurological impairment of the lower extremities, including radiculopathy/sciatica, associated with his lumbar spine DDD? 

(b) Does the Veteran have any bladder impairment associated with his lumbar spine DDD? 

A complete rationale should accompany any opinion provided. 

2.  Then readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2015).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


